Title: Franklin and Hall to Robert Hunter Morris, 20 March 1755
From: Franklin, Benjamin,Hall, David
To: Morris, Robert Hunter


When he had received Governor Morris’ letter of March 19, Franklin begged Secretary Peters to have it withdrawn because, he explained, if he had to show it to the Assembly, they would order him nonetheless to publish the Votes including Sir Thomas Robinson’s letters, “and so the Differences would encrease between the Two Branches of the Legislature and the King’s Business be thereby exceedingly retarded.” The Council, meeting March 20, unanimously supported the governor in principle; as individuals, however, they saw the weight of Franklin’s argument and advised Morris to postpone the issue. He was adamant, however, still angry that the Assembly had delayed sending him copies of their proceedings (see above, p. 529), and, despite his councilors’ advice, believed “that this and no other Time was the proper one, and thought it would have a good Effect on public Business and make the Assembly more careful in their other Proceedings.” The outcome proved Franklin’s estimate correct.
He laid Morris’ letter before the Assembly on the afternoon of March 20, and the House replied at once that Robinson’s letters “were properly inserted” in the printed Votes and Proceedings, that the House was the sole judge of what should or should not be inserted in its minutes, “and that the Governor hath not, nor can have, any Right to interfere therein”; and accordingly they directed their printer to publish the proceedings as they stood. Franklin thereupon sent the governor Franklin and Hall’s reply.
 
Sir
March 20. 1755
We should with great Readiness and Submission have obey’d your Honour’s Commands, in Forbearing to publish the two Letters from Sir Thomas Robinson, of July the 5th. and October the 26th, were it only a Concern of our own, or a Matter in our Disposition. But as those Letters are contain’d in the Votes and Proceedings of the Assembly, and inserted therein by their Order, we could not omit them without obtaining the Directions of the House. To that End we laid the Commands received from your Honour before the Assembly. But the House has expressly order’d us to proceed directly in publishing the Votes containing those Letters; and we being, as their Printer, the immediate Servants of the House, are oblig’d in this Matter to obey their Orders. We therefore hope your Honour will excuse us, and believe us to be, with all possible Respect Your Honours most obedient and most humble Servants
Franklin & Hall
To the honble. Govr. Morris
 Endorsed: March 20th. 17[55] Franklin & Hall
